In a proceeding pursuant to article 78 of the Civil Practice Aet, to annul a determination of the Board of Zoning Appeals of the Town of Hempstead, which denied petitioners’ application for an area variance in the town’s zoning ordinance, the respondent board appeals from an order of the Supreme Court, Nassau County, entered June 15, 1960, which annulled the determination and directed the issuance of an appropriate variance and a building permit. Order affirmed, without costs. In our opinion, the record sustains the conclusion of Special Term as to the existence of practical difficulties. An area variance may be granted on the ground of practical difficulties alone, without a showing of unnecessary hardship (Matter of McInroy v. Grunewald, 14 A D 2d 547; Matter of Village of Bronxville v. Francis, 1 A D 2d 236, affd. 1 N Y 2d 839). The determination of the Board of Zoning *922Appeals denying’ the variance was, therefore, arbitrary and capricious (cf. Matter of Hartsdale Sta. Shopping Center v. Liberman, 11 A D 2d 1073). Beldoek, P. J., Ug’hetta, Christ, Hill and Rabin, JJ., concur.